Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on May 27, 2020.
Claims 26-45 are new.
Claims 1-25 have been cancelled.
Claims 26-45 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 27 and 36 recite “the second sentiment” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system, method and medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claims (26, 35 and 44) recite identifying a topic from digital content of a page; determine a sentiment of a user toward the digital content of the page based on information about a first interaction between the user and the page; determine that the user has a sentiment polarity toward the topic based on the information about the first interaction, wherein the sentiment polarity is indicative of a positive or negative sentiment of the user toward the topic; and using the sentiment polarity to identify additional digital content to present to the user or other users associated with the user.
This is an example of Certain Methods of Organizing Human Behavior as it relates to managing personal behavior through the observation of user activity to identify user sentiment regarding content in order to use this information to recommendation additional content. 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
The claims recite the additional elements: “by a processor of a computing device”; and “a memory storing instructions”. The recitations of “by a processor of a computing device”, do not integrate the invention into a practical application because the processor and memory are recited such that it amounts to no more than mere instructions to apply the concept of using user sentiment information to make recommendations using generic computer components.  See the specification at [0077].  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Dependent claims 27-34, 36-43 and 45 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that further define the abstract idea (claims 28-30, 32, 34, 37-39, 41, 43 and 45), recite additional generic hardware processes (claims 27, 31, 33, 36, 40, 42) Similar to the independent claims, the dependent claims generally “apply” the concept of using user sentiment information to make recommendations using generic computer components. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 26, 35 and 44.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 26-30, 32, 33, 36-39, 41, 44 and 45 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Parnaby et al. (US Pub. No. 2013/0018957).
Claims 26, 35 and 44: Parnaby discloses
A system, comprising: a processor; and a memory storing instructions ([0017]: As shown in FIG. 1, the system 10 of the present invention can comprise various components capable of specific functions. The system is a computer-based system, where the components can be implemented in hardware, software, firmware, or combinations thereof. FIG. 1 also illustrates an exemplary high-level network 15 with exemplary users and/or external computer systems that can interact with the system 10 of the present invention. The users can access the system of the present invention using client computing devices 12, such as desktop computers, laptop computers, mobile communications devices (MCDs) and smart television appliances, for example. It will be appreciated that the system of the present invention can incorporate necessary processing power and memory for storing data and programming that can be employed by the processor to carry out the functions and communications necessary to facilitate the processes and functionalities described herein. Each of the client computing devices is configured to communicate with an application server (not shown) of the system engine. Appropriate encryption and other security methodologies can also be employed by the system of the present invention, as will be understood to one of ordinary skill in the art.), which when executed by the processor, causes the processor to: 
identify a topic from digital content of a page; determine a sentiment of a user toward the digital content of the page based on information about a first interaction between the user and the page; (0031] FIGS. 2-50 and 57-81 illustrate various visual display representations of different aspects of the present invention as described herein. FIG. 2 shows interface 50 that presents a potential contributing user with a binary option to electronically jab (convey negative sentiments) or fab (convey positive sentiments) a topic of their choice, and convey that sentiment to others using the central computer system (e.g., as implemented using a website) of the present invention as well as other social media computer systems and/or websites. FIG. 2 also shows areas of the interface where popular topics can be summarized or displayed as a feed as at 52, a link can be provided for a "Top 100" list as at 54, and where recent posts can be presented depending upon the user's preference, for example. A sample interface 90 displaying the Top 100 most fabbed and most jabbed topics is shown in FIG. 6. FIG. 3 illustrates an interface 60 whereby a user is "jabbing" the topic of people who send text messages while driving. As shown in the interface 60, the topic is identified at 62, the type of sentiment content is identified as at 64, the range of intensity of sentiments is provided as at 66, and areas for comments 68 and image uploads 69 is provided.)
determine that the user has a sentiment polarity toward the topic based on the information about the first interaction, wherein the sentiment polarity is indicative of a positive or negative sentiment of the user toward the topic; and using the sentiment polarity to identify additional digital content to present to the user or other users associated with the user. ([0028] The business listener using the system of the present invention can further use the Targeted Advertising Component 34 of the present invention to provide advertisements to users based upon their interaction with the present invention. For example, the listener who is a provider of mobile computing devices who notices that a user has jabbed the Apple iPad.TM. may instruct this component to react to this explicitly negative sentiment by sending an advertising promotion for the Samsung Galaxy.TM. device. [0046] In any number of embodiments of the present invention, the engine for sentiment discovery of the present invention can be personalized. The system can track all sentiments expressed (positive, negative, comments, location etc.) and then relate topics to each other and present related topics that may be of interest to the user. For example, because a user jabbed A, B and C, the user may be interested in seeing D. Or, because they fabbed A, B and C, the user may be interested in seeing D. Or, because they fabbed A but jabbed B (or vice versa), then they may have an interest in C. Or, because they jabbed A and were at X location, perhaps they might be interested in topic B. Dynamic assignment of "featured topics", "related topics", etc., drives personalization in accordance with one embodiment of the present invention. If the present invention determines that the user's activity and jab or fab behavior exhibits any type of pattern, the system of the present invention can then intelligently match topics of interest or related topics to present to the user. In one embodiment, a pattern of multiple instances of user behavior is not required, and the system of the present invention can, for example, present other topics or information to the user based upon a single interaction with the system. For example, if the user jabs the New York Yankees, the system of the present invention can present the user's interface with other professional baseball topics.)
Claims 27 and 36: Parnaby discloses storing sentiments. ([0008]).
Claims 28 and 37: Parnaby discloses a second sentiment based on a second interaction and updating the sentiment polarity. ([0034] In one embodiment, the present invention permits users to un jab or un-fab a topic, if a consumer has decided to amend their original sentiments. For example, if a business has listened to the consumer and addressed the consumer's concern in some tangible manner, the user may take advantage of the ability of the present invention to retract a previous sentiment expression. The present invention can further provide offer commercial information as a secondary data source, and league table, of businesses and entities that have proven to be responsive and consumer oriented in the "Customer 2.0" social media economy.)
Claims 29 and 38: Parnaby discloses textual and visual content. ([0067]: an automatic removal process that is triggered when the topic name or the topic comments contain offensive imagery or text that has been reported as abusive several times…)
Claims 30 and 39:  Parnaby discloses comments. [0067]).
Claims 32 and 41: Parnaby discloses determine sentiments of other users toward digital content based on information about other interactions between the other users and the page, the other users associated with the user; and 4PATENTAtty Docket No.: 2006.023US2 App. Ser. No.: TBD update the sentiment polarity of the user toward the topic based on the sentiments of the other users toward the digital content. ([0033] Once a topic has been created, additional users can share their own positive and/or negative sentiments on the stored topic. After presenting a contributing user with one or more structured options for contributing sentiment content, the system is capable of aggregating the shared sentiment data from the contributing user(s) and displaying the aggregated sentiment content via a browser program associated with a user's device. As shown in the user interface 80 of FIG. 5, one can then track the number of jabs as at 82 and the number of fabs as at 84 once the topic has been created. In addition, users can follow other user sentiment content by stating agreement or disagreement with another user's expressed sentiment. Thus, for example, a first user that expresses positive sentiment about a topic, can be followed by a second user that states "I agree" or "I disagree" with the first user's expressed sentiment. Agreements from other users can help support a user's social influence score, as described in more detail below.)
Claims 33 and 42:  Parnaby discloses add the sentiment polarity to an insight page, the insight page comprising: statistical analytics on the page; and insight for predicting future trends of the user or other users based on the statistical analytics. ([0025] As further shown in FIG. 1 and described herein, the system of the present invention can also include various listener-based components, including Sentiment Listening/Following/Filtering Component 26, by which a user such as a business can track jabs and fabs for the products in its product line, for example. If its products are not yet available as topics, the business can create topics according to the methods described herein. Other topics of business interest can be created beyond products, including services, individual personnel associated with products or services, real estate properties, a fleet of trucks, transportation vehicles, food quality and other such topics, for example. Instead of requesting that drivers comment about their truck drivers' driving through telephone calls, the present invention can permit drivers to comment through jabbing or fabbing using the system of the present invention, for example. The business listener can further use this component to "listen" to their tags in real-time or batch mode, as described above and below, as the system of the present invention can be customized to relay this information to the business user. The business listener can further use the Sentiment Analysis and Data Exhaust Capture Component 28 of the system of the present invention to better understand topical jabs and fabs that may affect its business. For example, if the present invention provides jab and fab data across all users as it may relate to tricycles, a manufacturer, distributor or retailer of such products can gain valuable insight on the market for tricycles, including such detailed information as where, globally, the most favorable customers are, what elements can be improved, what factors are most important in the buying decision, and so forth, all using the components of the system of the present invention. [0041] Stacks, in accordance with the present invention, provide the ability for users to organize the sentiment topics they are following into collections or groups of topics that may be related or unrelated so that the stack can be reviewed and individual topics compared. For example, a user can assemble individual topics about a football or baseball team (e.g., each player as a topic) into a group that represents the team. Or, a user can organize a group of topics such as the American Idol.TM. top 10 contestants, or the U.S. presidential election candidates into a topic collection or group. In one embodiment of the present invention, the collection is established using the Sentiment Creation and Sharing Component (described below), and can assemble the sentiment topics into a group view where they can be manipulated. Sentiment data already collected about these topics individually can be presented or also aggregated to provide the user with insights and information about the stack as a whole. Stacks can be shared with other users, other users can follow them, and they can be shared inside the system of the present invention or via third party social networks or via email (for display or to solicit sentiment feedback about the stack or the individual topics). The stack can be edited and accompanying descriptive information or editorial content can be associated with the stack. The underlying raw data concerning the sentiments, which can be anonymized by the system of the present invention, is presented on these topic pages and can also be purchased by businesses that are looking to analyze the data using third party Sentiment Analysis tools, such as Salesforce.com.TM. (Radian 6.TM.) or Nielsen.TM., for example. In another embodiment of this raw data exchange of structured sentiment data, the present invention can provide an Application Programming Interface (API) that enables a business that is using an enterprise level Sentiment Monitoring or Sentiment Analysis tool to automatically pull data from the system of the present invention into these tools Importantly, the extracted data from the system of the present invention is already structured from initial user input and therefore requires no or little further processing in order to provide the business with actionable intelligence. [0029] The business listener using the system of the present invention can further use the Polling Component 36 of the present invention to conduct surveys of relevant users for various purposes. For example, the listener may be interested to know if users believe that a certain product appearance (e.g., trade dress) is appealing, prior to investing in the manufacturing processes required to roll out such a product with that appearance. As alternative examples, the listener can poll the relevant audience of users for movie idea screenings, song screenings, advertising campaign screenings, political candidate polling and the like. This component can further be used for market testing of products in certain geographic areas if desired. The present invention can further provide a Sentiment Strategy Monitoring Component 38 to assist a listener in forming and adapting a listening strategy to best suit its needs. The present invention can further provide an External Services Component 40 to bring other services to bear for listeners, including, for example, forecasting sentiments based on proprietary and historical sentiment data, facilitating job placement, facilitating dating matches and/or the matching of groups for recreational outings or charitable events. [0040] Users of the system of the present invention can thus follow and get feedback on individual topics as well as groups or collections of topics. In one embodiment, the present invention defines a group or collection of topics as a "Topic Stack" (as opposed to an individual topic). For example, an individual consumer user can pull together related or unrelated topics into an array or album in order to compare and contrast them and look at the positive and negative sentiment statistics of the stacked topics. The individual might do this of their own volition as a private topic stack that only they can see, but might also decide to make the topic stack visible to others in the topic registry and then share the entire stack with friends in order to get feedback on these topics as a unit. For example, an individual consumer user with an affinity for blogging can create an interest group around a stack, because the user has created a very interesting group of topics that others find appealing. The present invention can also provide such a user with editorial control over the stack, with other user "curators" who may be designated by the stack creator or voted in, for example, to become champions and stewards of topic collections, either for an individual's stack(s) or within the system of the present invention in general. [0067] As shown in FIGS. 38-40, for example, topic pages 200 are associated with an additional feature of one embodiment of the system of the present invention. As shown in FIG. 38 for example, each tag can be provided with its own page with summary information at the top such as at 202 and then multiple tabs, such as the Latest Buzz 204 and statistical analyses 206. There can also be a tab for businesses to add a storefront or linked marketing content, described hereafter. The atomic unit is the topic that is stored in the topic registry. As shown in FIG. 39, each topic can be represented via a topic page 210, that can provide: (i) the topic name 212; (ii) topic founder or creator name, picture, etc. 214; (iii) a link to edit the topic metadata, if you are the creator or founder of the topic, for example; (iv) the current count of jabs or fabs the topic has received 216; (v) the ability to jab or fab the topic 218; (vi) the ability to share the topic via Facebook.TM., Twitter.TM. or any other social network that allows open posting from third party sites 220; (vii) a way to follow or un-follow the topic, so that it can be added or removed to a collection or list of topics that a given user is following 222; (viii) an area where all of the comments received ("The Buzz") are stored on the topic and the users who commented, their comments, web site links associated with the topic or comments, videos, pictures or images/photos (see element 204 in FIG. 38); (ix) the ability to report a comment or topic as abusive and have it reviewed for removal (see element 225 in FIG. 38); (x) an automatic removal process that is triggered when the topic name or the topic comments contain offensive imagery or text that has been reported as abusive several times; (xi) an area 226 where the basic sentiment analysis of what the Jabfab.TM. community is saying about the topic can be presented, including, but not limited to, line or bar graphs of the sentiments collected over time and by category, pie charts of same, a global map of all the topic locations or users locations when jabbed or fabbed; (xii) a section 228 (in FIG. 40) where the user's unique physical QR code, barcodes and similar codes are presented as discussed elsewhere herein, which can be made accessible through a click on tab 230 in FIG. 40; (xiii) a section 232 where additional information offers, deals, interaction with the topic subject can occur in the form of chat/messaging, and other additional information that can be presented about this topic; (xix) the ability to automatically remove or disable topics or comments that are deemed to be offensive, or not meet terms of use rules/policies (e.g. copyrighted, materials, pornography, etc.) associated with the present invention.)
Claim 45: Parnaby discloses a second sentiment based on a second interaction and updating the sentiment polarity. ([0034] In one embodiment, the present invention permits users to un jab or un-fab a topic, if a consumer has decided to amend their original sentiments. For example, if a business has listened to the consumer and addressed the consumer's concern in some tangible manner, the user may take advantage of the ability of the present invention to retract a previous sentiment expression. The present invention can further provide offer commercial information as a secondary data source, and league table, of businesses and entities that have proven to be responsive and consumer oriented in the "Customer 2.0" social media economy.) Parnaby further discloses determine sentiments of other users toward digital content based on information about other interactions between the other users and the page, the other users associated with the user; and 4PATENTAtty Docket No.: 2006.023US2 App. Ser. No.: TBD update the sentiment polarity of the user toward the topic based on the sentiments of the other users toward the digital content. ([0033] Once a topic has been created, additional users can share their own positive and/or negative sentiments on the stored topic. After presenting a contributing user with one or more structured options for contributing sentiment content, the system is capable of aggregating the shared sentiment data from the contributing user(s) and displaying the aggregated sentiment content via a browser program associated with a user's device. As shown in the user interface 80 of FIG. 5, one can then track the number of jabs as at 82 and the number of fabs as at 84 once the topic has been created. In addition, users can follow other user sentiment content by stating agreement or disagreement with another user's expressed sentiment. Thus, for example, a first user that expresses positive sentiment about a topic, can be followed by a second user that states "I agree" or "I disagree" with the first user's expressed sentiment. Agreements from other users can help support a user's social influence score, as described in more detail below.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Parnaby in view of Nigram et al. (US Pub. No. 2006/0069589).
Claims 31 and 40: Parnaby discloses topics buts does not disclose topic extraction using NLP.
Nigram, however, discloses [0036] The present application presents exemplary methods for performing topical sentiment analysis employing fusion of polarity and topicality. One approach to performing this task is to perform a full NLP-style analysis of each sentence and understand at a deep level the semantics of the sentence, how it relates to the topic, and whether the sentiment of the expression is positive or negative (or any other sentiment capable of being expressed in a message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using NLP to extract topics, as disclosed by Nigram in the system disclosed by Parnaby, for the motivation of providing a method of determining one or more topical expressions includes a step of applying an automated text classifier on the communication and the step of locating one or more polar expressions includes the step of utilizing a domain-specific lexicon and shallow NLP techniques. (Nigram; [0025]).

Claims 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Parnaby in view of Tsytsarau et al. (US Pub. No. 2013/0290232).
Claims 34 and 43: Parnaby discloses trends ([0047] The real time "Stack Report" shown at 135 in FIG. 21 can be sortable by the user according to time and other factors. For example, a user can elect to see stack details for the current day, month, year or all time by selecting the appropriate link. In one embodiment of the present invention, the stack report area can further show top topic(s) that are trending, such as in list format or a space-saving ticker cycling through the top topics using a suitable refresh rate, for example. Different numbers of top topics may be shown or cycled depending on space and/or user preferences. The stack report area can further show the number of people who have responded and/or commented. Further, the stack report area can show a grid of the profile pictures of the most recent people who commented on or viewed the topics in a given stack) but does not disclose a consistent trend with correct or aberrant entries.
Tsytsarau, however, discloses [0019] The operation of the framework begins with computing a sentiment interestingness time series for a particular news event, taking as an input raw sentiment data and generating an interestingness measure based on an interestingness function (e.g., based on a contradictions measure or sentiment volume). Next, the framework computes a time series of frequency or popularity of that news event among news sources. Then, the framework allows for analysis of the computed sentiment and news time series, and determination of the time lag between news events and sentiment shifts, level of correlation, and, finally, probability of their causality. After that, the framework supports evaluating news articles for a specific time interval. In an embodiment, the analysis of news articles for a specific time interval is executed as directed by a user. In another embodiment, logic in the framework is used to determine if the sentiment time series displays enough sentiment variation to warrant analysis for a specific time interval. This evaluation involves applying a deconvolution and probabilistic modeling to recover the time and longitude of the relevant news event necessary to assign the corresponding articles and automatically extract the essence of what happened in the news event. [0038] A sentiment contradiction (a form of sentiment diversity) exists when there are conflicting opinions for a specific topic, published in the same time interval. This kind of contradiction can occur at one specific point of time or throughout a certain time period. Furthermore, a contradiction may occur within, for example, one document, when the document's author presents different opinions on the same topic, or across multiple documents when different authors express different opinions on the same topic. [0039] As a measure for contradiction, the sentiment feature analyzer 128 may combine measures for aggregated sentiment and sentiment diversity. The reason for this combination is that when the aggregated value for sentiments on a specific topic and over a specific time interval is low (close to zero) while the sentiment diversity is high, the contradiction should be high. In the system 100, aggregated sentiment .mu..sub.s is defined as a mean value over all individual sentiments, and sentiment diversity is the variance .sigma..sub.s. Combining the mean and variance in a single equation yields the following measure for contradictions: W(n).sigma..sub.s/(.mu..sup.s).sup.2, I where W is a weight function that takes into account the (varying) number of sentiments n that may be involved in the calculation. A small value .theta.&gt;0 is added to the denominator, which allows the system 100 to limit the sentiment contradiction level when (.mu..sub.s).sup.2 is close to zero. The nominator may be multiplied by .theta. to ensure that sentiment contradiction level values fall within the interval [0;1] regardless of the parameters. [0040] Overall, this approach to measuring for contradiction level represents a good choice for mining the sentiment time series and computing a correlation, since the measure provides continuous bounded values that also may be coupled with a level of confidence.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included correct and aberrant entries with respect to trends, as disclosed by Tsytsarau in the system disclosed by Parnaby, for the motivation of providing a method of identifying trends in sentiment polarity.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629